STEPHEN H. FINKELSTEIN COUNSELOR AT LAW

369 LEXINGTON AVENUE * 12TH FLOOR * NEW YORK, NY 10017 *(212) 532-0008 * FAx (212) 695-6007
. : : : EMAIL: STEPHEN.FINKELSTEIN@VERIZON.NET ~

: . THE SENATOR LAW CENTER
. BAR \
) MEMBER NY. AND ELAS . me, 767 ARTHUR.GODF REY ROAD

MIAMI BEACH, FLA 33141
(305) 538-2344

Via ECF |
_ March 3, 2020

Hon. Nina Gershon

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Cathay Bank v. Jose Antonio Bonilla
. and Julio Cesar Montalvo, as Administrators
for the Estate of Paula Malliarakis, deceased,

et al. a
Civil Action No. 17-CV-3551 (NG)(SIL) _

Dear Judge Gershon:

I am writing as counsel to defendants, 26RoadAstoria LLC, Aphis Realty, Inc., 1847 Astoria
LLC and Dionysios Kaliampos (collectively, the “Entity Defendants”) in the above captioned
action, in response to your Honor’s Order of February 27" relative to my request to arrange for a
pre-motion conference in anticipation of a motion for summary judgment to dismiss the
Complaint as against my said clients. _

After due consideration and consultation with my new co-counsel for defendants, 26 Road

Astoria LLC and Aphis Realty, Inc., to wit: Ganfer Shore Leeds & Zauderer LLP, please be
advised that I hereby withdraw my said request, without prejudice to renewal upon completion of

party and non-party depositions.
Thank you. |

Respectfully yours,

Stephen. Finkelsteiw
STEPHEN H. FINKELSTEIN

SHEF:ca
